Opinion filed September 26, 2013




                                        In The


        Eleventh Court of Appeals
                                      __________

                              No. 11-13-00215-CR
                                  __________

             MARY ELIZABETH DOOLITTLE, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 355th District Court

                                   Hood County, Texas

                         Trial Court Cause No. CR11663

                     MEMORANDUM OPINION
      Mary Elizabeth Doolittle pleaded guilty in September 2012 to delivery of a
controlled substance. The trial court deferred a finding of guilt and placed her on
deferred adjudication community supervision for a term of four years. The State
later filed a motion to adjudicate in January 2013, alleging multiple violations of
the terms and conditions of community supervision. The trial court subsequently
entered an order continuing probation and adding a condition that, among other
things, required Appellant to attend a program at the Jefferson County Women’s
Center. The State then filed a subsequent motion to adjudicate in April 2013,
alleging that Appellant failed to complete the program at the Jefferson County
Women’s Center.
         The trial court heard the motion to adjudicate on May 6, 2013. Appellant
pleaded “not true” to the alleged violation. At the conclusion of the hearing, the
trial court found the alleged violation to be true, adjudicated Appellant guilty of the
charged offense, and assessed her punishment at confinement in the State Jail
Division of the Texas Department of Criminal Justice for a term of twenty-two
months. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of her right to review the record and file a response to counsel’s
brief. A response has not been filed. 1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the
appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
        1
        By letter, this Court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief.


                                                     2
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


September 26, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3